DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to application 16/636,953 with Preliminary Amendment filed on 02/26/2020. Claims 1-15 are pending in the instant office action.

Information Disclosure Statement
The information disclosure statement filed 02/06/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claims 9 and 13 are objected to because of the following informalities:  
Claim 9: line 9, deletes the phrase “such”.
Claim 13: line 6, deletes the phrase “such”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 recites the limitation “the coefficient of the calculation section" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Moreover, the limitation “the coefficient of the calculation section" also unclear what is “the coefficient of the calculation section” about?
Examiner Notes: for the broadest interpretation as light from Application specification “the coefficient of the calculation section” to be “a different/offset current level”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)s 1-10, and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al., (9,548,656).
With respect to claim 1: Wang discloses a current generator circuit (‘656, fig. 2, charge pump 200) comprising: 
a functional circuit that uses a reference current (‘656, fig. 2, current mirror 206 includes current sources 232-236); 
a diagnostic circuit that diagnoses the reference current (‘656, comparison circuit 224) the reference current flowing through the functional circuit (‘656, fig. 2, current mirror 206, the reference current Iref which is generated from VCCS 228, flow to current source 232 and generates  mirror reference currents through current sources 232-236 ), in accordance with a result of comparison between a period of a periodic signal generated based on the reference current and a period of a reference clock inputted from an outside (‘656, fig. 2, reference V1 and V2 and comparison circuit outside inputted Vref2, and clock generation circuit 204 Clk, see fig. 3, periods T0-T1 and T1-T2).
With respect to claim 2: Wang discloses the current generator circuit according to claim 1, wherein the result of comparison includes a first comparison result and a second comparison result (656, fig. 2, Vcomp1 and Vcomp2), the first comparison result and the second comparison result being obtained at different time points (‘656, comparator 246, Vcomp1 has Vclk1 and comparator 248, Vcomp2 has Vclk2), and the diagnostic circuit diagnoses the reference current in accordance with a third comparison result that is obtained from comparison between the first comparison result and the second comparison result (‘656, fig. 2, logic/comparator 250).
With respect to claim 3: Wang discloses the current generator circuit according to claim 2, wherein the first comparison result is an initial value obtained when the functional circuit uses the reference current, and the third comparison result is a difference between the first comparison result and the second comparison result (‘656, fig. 2, logic/comparator 250 compare Vcomp1 and Vcomp2).
With respect to claim 4: Wang discloses the current generator circuit according to claim 1, further comprising: a current mirror circuit that generates the reference current (‘656, fig. 2, current mirror 206 generates mirror currents I1 and I2).
With respect to claim 5: Wang discloses the current generator circuit according to claim 4, wherein the diagnostic circuit adjusts a mirror ratio of the current mirror circuit in accordance with the result of diagnosis of the reference current (‘656, fig. 2, VCCS 228 result change Iref, line 56- col. 4, line 3, col. 8, ll. 14-28).
With respect to claim 6: Wang discloses the current generator circuit according to claim 1, wherein the functional circuit includes a calculation section that performs calculations based on the reference current (‘656, col. 7, ll. 31-44), and 
the diagnostic circuit adjusts the coefficient of the calculation section in accordance with the result of diagnosis of the reference current (‘656, col. 7, line 45 – col. 8, line 2, different/offset current level). 
With respect to claim 7: Wang discloses the current generator circuit according to claim 1, further comprising: a selector switch that switches the input destination of the reference current between the functional circuit and the diagnostic circuit (‘656, fig. 2, switching circuit 208, comparison circuit 224).
With respect to claim 8: the current generator circuit according to claim 7, wherein the selector switch switches the input destination of the reference current to the functional circuit when the functional circuit uses the reference current, and switches the input destination of the reference current to the diagnostic circuit when the result of comparison is to be produced (‘656, fig. 2, switching circuit 208 and current mirror 206 clock generation circuit 204 generates clock signal from the results of comparison via frequency driver 202).
With respect to claim 9: Wang disclose the current generator circuit according to claim 1, wherein a plurality of units of the functional circuit are disposed (‘656, fig. 2, 234 and 236), the reference current is generated for each of the plurality of units of the functional circuit (‘656, fig. 2, 232), the diagnostic circuit is shared by the plurality of units of the functional circuit, and the selector switch is disposed for each of the plurality of units of the functional circuit and adapted to sequentially switch the input destination of the reference current from the functional circuit to the diagnostic circuit in such a manner that the reference currents of the plurality of units of the functional circuit are sequentially inputted to the diagnostic circuit (‘656, fig. 2, switching circuit 208, comparison circuit 224 associated with clock generation circuit 204 that controls switch circuit for sequentially inputted).
With respect to claim 10: Wang disclose the current generator circuit according to claim 9, wherein the diagnostic circuit makes individual adjustments to equalize the reference currents used in the plurality of units of the functional circuit (‘656, fig. 2, VCCS 228, col. 3, line 56- col. 4, line 3, col. 8, ll. 14-28).

With respect to claim 14: Wang disclose a diagnostic circuit (‘656, fig. 2, comparison circuit 22 and Vccs 228) comprising: 
a first comparator that compares a period of a periodic signal generated based on a current used in an electronic circuit and a period of a reference clock inputted from an outside (‘656, fig. 2, reference V1 and V2 and comparison circuit outside inputted Vref2, and clock generation circuit 204 Clk, see fig. 3, periods T0-T1 and T1-T2); and 

an adjustment section that adjusts (i.e., change) the current in accordance with a result of comparison made by the first comparator (‘656, fig. 2, VCCS 228, col. 3, line 56- col. 4, line 3, col. 8, ll. 14-28).

With respect to claim 15: Wang disclose the diagnostic circuit according to claim 14, further comprising: 
an oscillator that generates the periodic signal based on the current used in the electronic circuit (‘656, fig. 2, output OR-gate 250, Vosc); 
a storage section that stores a result of comparison made at a first time point by the first comparator (fig. 2, DFF 230); and 
a second comparator that compares the result of comparison made at the first time point and a result of comparison made at a second time point by the first comparator (‘656, fig. 2, comparison circuit 224, and fig. 3, T1-T2), 
wherein the adjustment section adjusts the current in accordance with a result of comparison made by the second comparator (‘656, fig. 2, VCCS 228, col. 3, line 56- col. 4, line 3, col. 8, ll. 14-28).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., (9,548,656) in view of Kitson et al., (U.S. Pat. 5,267,545).
With respect to claims 11-12: Wang teaches an oscillation source of the reference clock and the diagnostic circuit (see fig. 2, Vosc and comparison circuit 224).
Wang does not teach the oscillation source of reference clock depended on the environment temperature/thermal and the diagnostic circuit depended on the environment temperature/thermal and the diagnostic circuit is inoperative at an ambient temperature outside a predetermined range.
Kitson teaches the impedance of the solenoid and of other electrical components in the electrical system for the engine may also vary under operating conditions, for example, with temperature, and therefore effect the current within the solenoid actuating the delivery valve (‘545, col. 1, ll. 37-42). The driver, reference current generator and the comparator as may be used in the control of the solenoid current rise as previously discussed with respect to FIG. 2. The driver circuit 10 is of the conventional switch mode form and is activated from the control processor 2 (FIG. 2) through the enabler 21. The operation of the driver 10 is monitored by the control processor also. The driver provides the power to the injector solenoid. The driver 10 also includes a controlled Zener flyback 25 which operates when the solenoid 11 has affected its maximum travel to effect the rapid decay of the current supplied to the solenoid to the hold current I2, as indicated in Plot C of FIG. 1. (‘545, col.5, ll. 2-15). The Zener 25 is operated dependency on diode’s Junction temperature. Any current running through the p/n junction barrier generates the electrical power of: P = IZ * VZ. This electrical power is equivalent to the thermal power applied to this junction. Depending on the duration and the intensity of the current, the applied thermal energy increases and heats the junction. (either inherent/obvious per suggest at: www.vishay.com/docs/84810/change.pdf).
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of claimed invention to combine Kitson and Wang to use Wang’s charge pump circuit to generate and adjust the reference current for driving ‘Kitston circuit  for controlling the rate of rise of the current at a predetermined rate during at least the period between initiation of the current supply and the commencement of movement of the solenoid armature via Zener for monitoring is effected by providing a reference current which rises at a rate corresponding to the predetermined rate set for the solenoid current. The supply current is compared with the reference current and the supply voltage of the current to the solenoid is varied in response to the result of the comparison to maintain the current supplied to the solenoid arising at the same rate as the reference current (‘545, col. 2, line 63- col. 3, line 3).
With respect to claim 13: Wang does not teach the functional circuit includes a solenoid driver that drives a solenoid, and a detector that detects a drive current outputted from the solenoid driver, and the diagnostic circuit adjusts a coefficient used for calculation by the detector in such a manner that the drive current outputted from the solenoid driver coincides with a value detected by the detector.
Kitson teaches the functional circuit includes a solenoid driver that drives a solenoid, and a detector that detects a drive current outputted from the solenoid driver, and the diagnostic circuit adjusts a coefficient used for calculation by the detector in such a manner that the drive current outputted from the solenoid driver coincides with a value detected by the detector (‘545, fig. 2, solenoid driver 3, current detector/sense 6, reference current generator 8, comparator 7, and controller 2). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of claimed invention to combine Kitson and Wang to use Wang’s charge pump circuit to generate and adjust the reference current for driving ‘Kitston circuit  for controlling the rate of rise of the current at a predetermined rate during at least the period between initiation of the current supply and the commencement of movement of the solenoid armature, said predetermined rate of rise of the current being independent of the maximum rate of rise (‘545, the abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHIA M DOAN whose telephone number is (571)272-5973. The examiner can normally be reached Mon - Fri 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NGHIA M. DOAN
Primary Examiner
Art Unit 2851



/NGHIA M DOAN/Primary Examiner, Art Unit 2851